Citation Nr: 0839841	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  94-11 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a higher rate of special monthly compensation 
based on the need for the regular aid and attendance of 
another person.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  The veteran's disagreement with the 
denial of special monthly compensation led to this appeal.

In March 2004, the veteran testified before a hearing officer 
at the RO.  A copy of the transcript of this hearing has been 
associated with the claims file.

In August 2006, the Board remanded the issue of entitlement 
to special monthly compensation based on the need for aid and 
attendance, as well as multiple claims for increased ratings.  
The Board noted that the veteran had been granted, by a March 
2004 rating decision, special monthly compensation at the 
housebound rate.  Regarding the issue of special monthly 
compensation based on the need for aid and attendance, the 
Board directed that a copy of the March 2006 supplemental 
statement of the case be sent to the American Legion, an 
additional notice letter pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA) be issued, and that a VA aid 
and attendance examination be scheduled.  

In December 2007, the issues of increased ratings and 
entitlement to special monthly compensation based on the need 
for aid and attendance were again before the Board.  The 
Board denied the increased rating claims.  Regarding the 
issue of entitlement to special monthly compensation based on 
the need for aid and attendance, however, the Board noted 
that the RO had recently granted service connection for 
coronary artery disease, by an August 2007 rating decision.  
Based on this grant of service connection, the Board directed 
that the veteran be scheduled for an additional VA aid and 
attendance examination.  The examiner was directed to address 
whether the service-connected disabilities, including 
coronary artery disease, caused the veteran to require the 
regular assistance of another person to perform activities of 
daily living.  The examiner was directed to address several 
specific questions relating to whether the veteran needed the 
aid and attendance of another person, within the meaning of 
the applicable law and regulations (38 U.S.C.A. § 1114, 38 
C.F.R. §§ 3.350, 3.352(a) (2008)) due to his service-
connected disabilities.   The Board also directed that any 
and all pertinent VA treatments records not already of record 
be obtained and associated with claims file.

The Board finds that additional VA treatment records were 
obtained and associated with the claims file as directed.  In 
February 2008, the veteran underwent the directed VA aid and 
attendance examination.  The Board is cognizant that the 
examiner did not address all the individual questions 
outlined in the December 2007 remand.  After review of the 
examination report, however, the Board concludes that the 
examiner did in fact evaluate whether the veteran needed aid 
and attendance of another person, taking into consideration 
all of his observed limitations.  As explained in more detail 
below, as the examination report clearly answers the question 
before the Board-whether the veteran's service-connected 
disabilities cause him to need the aid and attendance of 
another person-the Board finds that another remand is not 
necessary.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided). 


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claim that he has not submitted to 
VA.

2.  The veteran's service-connected disabilities are: post-
traumatic stress disorder (PTSD), rated as 100 percent 
disabling; diabetes mellitus, rated as 20 percent disabling; 
peripheral neuropathy of the right upper extremity, rated as 
30 percent disabling; peripheral neuropathy of the left upper 
extremity, rated as 20 percent disabling; peripheral 
neuropathy of the right lower extremity, rated as 30 percent 
disabling; peripheral neuropathy of the left lower extremity, 
rated as 30 percent disabling; coronary artery disease, rated 
as 10 percent disabling; and bilateral cataracts, rated as 
noncompensable.

3.  The preponderance of the medical evidence does not show 
that the veteran's service-connected disabilities are so 
disabling as to render him unable to care for his daily 
personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis. 


CONCLUSION OF LAW

The criteria for special monthly compensation based upon the 
need for regular aid and attendance of another person have 
not been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.350, 
3.352(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

Pursuant to the August 2006 Board remand, the veteran was 
issued a VCAA notification letter in February 2007.  This 
notice fulfilled the provisions of 38 U.S.C.A. § 5103(a).  
The veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claim for 
special monthly compensation; the information and evidence 
that VA will seek to provide; and the information and 
evidence the claimant is expected to provide.  In addition, 
this letter provided the veteran notice regarding the 
evidence and information needed to establish disability 
ratings and effective dates, as outlined in Dingess.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The Appeals 
Management Center (AMC) cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the 
claims, as demonstrated by the March 2008 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370, 376-78 (2006) (validating the remedial measures of 
issuing fully compliant VCAA notification and re-adjudicating 
the claim in the form of a statement of the case to cure 
timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence of record includes VA 
medical records, including VA aid and attendance examinations 
conducted in May 2007 and February 2008.  After review of 
these examination reports, the Board finds that they are 
adequate for purposes of determining entitlement to special 
monthly compensation based on the need for aid and 
attendance.  Thus, there is no duty to provide another 
examination.  38 C.F.R. §§ 3.326, 3.327. 

In the February 2008 VA aid and attendance examination, the 
veteran indicated he was in receipt of disability benefits 
from the Social Security Administration (SSA).  Evidence of 
record indicates SSA found that the veteran was disabled as 
of February 1998.  The claims file does not contain the SSA 
determination or any underlying medical records that were 
relied upon in making the disability determination.  
Normally, VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists. See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2006); see also Tetro v. Gober, 14 Vet. 
App. 100, 110 (2000).  In this case, however, the question to 
be answered at this time is whether the veteran is in need of 
aid and attendance.  Any medical records relied upon in 
granting the veteran SSA benefits in 1998 would be too remote 
to be relevant to the issue at hand as the veteran filed his 
SMC claim in August 2001.  Further, the veteran has not 
indicated that SSA records are relevant to his claim.  In 
these circumstances, the Board finds that a remand to obtain 
these records is not necessary.  See Sabonis, supra.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993). 

Law and Regulations

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special  
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded  
consideration in determining the need for regular aid and 
attendance:  Inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through  
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from  
hazards or dangers incident to his daily environment.  See 38 
C.F.R. § 3.352(a).  

It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  Id.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The veteran contends, in essence, that he is incapable of 
completing activities of daily living due to his service-
connected disabilities.  A February 2002 private medical 
letter notes that the veteran has a history of falling while 
ambulating.  In March 2004 RO testimony, the veteran 
indicated that he could not do a lot of walking, because he 
falls, and that he cannot lift something and hold it.  He 
indicated utensils fall out of his hand.  

The veteran's service-connected disabilities are:  PTSD, 
rated as 100 percent disabling; diabetes mellitus, rated as 
20 percent disabling; peripheral neuropathy of the right 
upper extremity, rated as 30 percent disabling; peripheral 
neuropathy of the left upper extremity, rated as 20 percent 
disabling; peripheral neuropathy of the right lower 
extremity, rated as 30 percent disabling; peripheral 
neuropathy of the left lower extremity, rated as 30 percent 
disabling; coronary artery disease, rated as 10 percent 
disabling; and bilateral cataracts, rated as noncompensable.  
In addition to the 100 percent schedular rating, the veteran 
is in receipt of special monthly compensation (SMC) at the 
housebound rate.  He seeks a higher SMC rate based upon his 
claim that he is in need of aid and attendance due to his 
service-connected disabilities.

The claims file includes numerous VA examinations for the 
veteran's individual disabilities.  The Board will not 
outline each of these examinations as they do not 
specifically address the criteria for special monthly 
compensation based on the need for aid and attendance.

The veteran has contended that he has diabetic retinopathy.  
In a May 2007 VA eye examination, the examiner found that the 
veteran's best distant acuity was 20/20-2 in each eye.  
Diagnoses were cataracts of both eyes and diabetes mellitus 
without retinopathy.  The examiner opined that the veteran's 
vision should not interfere with his activities of daily 
living.

The veteran underwent a May 2007 VA psychiatric examination.  
The examiner noted that the veteran reported being in pain 
all day.  The examiner noted that the veteran needed help 
with everyday activities such as putting on clothes.  The 
examiner assigned a Global Assessment of Functioning (GAF) of 
40 and found that the veteran had moderately severe symptoms.  
The examiner found that the veteran had been unable to work 
for 10 years due to psychiatric ("mental") problems.  She 
noted that the veteran was competent.  The examiner did not 
cite medical or psychiatric findings in support of a 
conclusion that the veteran is unable to dress himself.

The veteran also underwent a VA aid and attendance 
examination in May 2007.  The examiner noted review of the 
claims file and the Board remand.  The examiner noted that 
the veteran was brought to the examination by his wife, 
arriving in the examination room alone.  The veteran could go 
to the bathroom and dress himself.  The veteran could escape 
hazards of daily living.  The examiner also found that the 
veteran could manage his own finances "if he wanted to."  
The veteran denied any incontinence of bowel or bladder.  The 
veteran's visual acuity was better than 20/200 in both eyes.  
The veteran's carriage, gait and posture were found to be 
normal.  The examiner opined, that after review of the claims 
file and the Board remand, that the veteran's diabetes 
mellitus and diabetic peripheral neuropathy of the upper and 
lower extremities did not cause him to need the assistance of 
another person to dress or undress himself, or to attend the 
wants of nature.  These conditions also did not require him 
to have care or assistance on a regular basis to protect the 
veteran from hazards or dangerous incident to his daily 
environment.  They also did not cause frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
that the veteran used.  The examiner opined that the veteran 
did not seem to require an aid and attendant at that time.  
The examiner referred to the other examinations regarding the 
effect of the veteran's eye and psychiatric disabilities.

In a May 2007 private opinion, a clinician noted that there 
was a link between the veteran "psychiatric and medical 
conditions."  He did not provide any opinion regarding the 
veteran's need for aid and attendance.

The most recent VA psychiatric treatment records, dated in 
December 2007, indicate that the veteran's PTSD is in good 
remission and that the veteran had a GAF of 70.  

(The Board notes at this juncture that Global Assessment of 
Functioning (GAF) scores are assigned by mental health 
professionals upon examination of a patient.  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  A GAF of 31 to 40 is assigned when 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure or irrelevant) 
or when there is major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  A GAF of 41 to 50 is defined as serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF of 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF of 61 to 
70 is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships.  Carpenter, 
supra.)

As directed by the December 2007 Board remand, the veteran 
underwent an additional VA aid and attendance examination in 
February 2008.  The examiner noted review of the claims file.  
The examiner documented that the veteran drove himself into 
the VA and came to the examination area on the fourth floor 
without any aid of another person or a walking devise.  The 
veteran arrived in examination room without difficulty.  The 
veteran, when asked, stated that he could not drive normally 
and that his wife did all the duties of the house including 
driving, grocery shopping, cooking, and cleaning.  The 
veteran also stated that his wife dresses him, cooks his 
food, and evens cleans him after he goes to the bathroom.  

The examiner wrote, however, that veteran's description 
contrasted greatly from his actions in the examination room 
and that of the VA aid and attendance evaluation done in May 
2007.  Further, in this regard, the examiner noted that the 
veteran constantly stated he was mentally incapacitated to 
perform any duties of daily living.  However, on examination, 
not only was the veteran easily following orders, ambulating 
without difficulty around the room, the veteran was also able 
to give a fairly clear history of his medical problems and 
that of his wife.  Specifically, the examiner notes that the 
veteran was able to take off his jacket "easily."  

Although the examiner wrote that the veteran reported vague 
eye problems, the veteran was not wearing glasses during the 
examination.  The veteran's gait and posture appeared to be 
normal during the time of examination and walking back and 
forth from the waiting area to the examination room.  The 
veteran did not require any walking aid and did not lean 
across the walls or use the wall handrails for balance or 
support.  Physical examination revealed full range of motion 
of the four extremities with no decrease in strength.  The 
veteran did not seem to have any major sensory deprivation of 
the upper extremities.  There was mild decrease in sensation 
of the lower extremities.  The veteran had palpable distal 
pulses in all four extremities.

The examiner highlighted again that the veteran stated that 
he was unable to do any activities on his own.  The examiner 
found, however, that the physical examination and the 
veteran's actions during the examination did not match with 
the veteran's description of his activity level.  Although 
the veteran stated that he was unable to cook, clean, or move 
about, the veteran was able to easily perform simple duties 
such as moving about, opening doors on his own, and even 
drove to the VA by himself from his home to the VA medical 
center.  The examiner opined that the veteran seemed to be 
heavily reliant on his wife, not because he was unable to 
perform the duties, but because he was unwilling to perform 
basic duties.

In conclusion, the examiner found that the veteran "seemed" 
more than able to perform the activities of daily living if 
he chose to do so, and that the veteran's current medical 
problems including diabetes, PTSD, hypertension, and prior 
history of bladder cancer did not preclude the veteran from 
doing such activities.  In making this finding, the examiner 
noted that results of the May 2007 eye and psychiatric 
examinations.  The examiner further opined that "give[n] the 
physical findings and examinations by multiple compensation 
and pension departments . . . the veteran [did] not seem to 
require any aid or attendance help at this point in time."

Analysis

The Board finds that special monthly compensation based on 
the need for the aid and attendance of another person or for 
being housebound is not warranted.  The claims file contains 
extensive medical evidence regarding the veteran's 
psychiatric and physical limitations.  Specific to the issue 
on appeal, the claims file contains May 2007 psychiatric and 
eye examinations and an aid and attendance examination.  In 
the eye examination, the examiner provided an opinion, in 
essence, that the veteran's eye disability would not cause 
the need for aid and attendance as he opined that the eye 
disability would not interfere with the veteran's activities 
of daily living.  The examiner, in the May 2007 aid and 
attendance examination, did not find that the veteran's other 
service-connected disabilities caused him to need aid and 
attendance.  

Although the psychiatric examiner indicated that the veteran 
needed help with everyday activities, she did not provide the 
basis for this finding or a rationale for this finding.  
Therefore, the Board finds this opinion to be of limited 
probative value.  

In the February 2008 VA aid and attendance examination, the 
examiner noted review of the claims file and indicated 
knowledge of the previous VA examinations.  The examiner 
found that the veteran's disabilities did not require the 
need for aid and attendance.  A review of the examination 
report clearly reveals the examiner's opinion that the 
veteran was capable of completing activities of daily living, 
but chose not to do so.  The clinician considered the 
veteran's psychiatric disability prior to offering this 
opinion.  The examiner indicated that the veteran is capable 
of ambulating and does simple activities and thoroughly 
explained the gap between what the veteran stated he was 
unable to do and the clinical findings, to include what was 
objectively observed throughout the entire evaluation.  

Further, although the December 2007 Board remand directed 
consideration of the veteran's newly service-connected 
coronary artery disease (which is status-post bypass 
surgery), the examination report reveals that the examiner 
considered the impairment caused by all the veteran's 
complaints and did not differentiate between service-
connected and nonservice-connected disabilities.  In this 
regard, the Board notes that the examiner considered the 
effect of the veteran's hypertension and history of bladder 
cancer, which are not service connected.  Thus, although the 
examiner did not specifically discuss the impairment caused 
by coronary artery disease, as it was determined that the 
veteran was not in need of aid and attendance with 
consideration of all disabilities, there is, logically, no 
requirement to obtain another examination to determine 
whether the veteran is in need of aid and attendance due to 
his heart disease.

In addition, although the examiner used the word "seemed" 
in his opinion, a review of the opinion in toto makes it 
clear that the clinician's opinion was that the veteran was 
not in the need of aid and attendance as he described the 
veteran's ability to do activities of daily living.

Based on the thoroughness of the February 2008 VA examination 
and the examiner's rationale and review of the previous VA 
examinations of record, the Board finds that this examination 
report has substantial probative value.  

In sum, the preponderance of the medical evidence is against 
a finding that the veteran's service-connected disabilities 
are so disabling as to render him unable to care for his 
daily personal needs or protect himself from the hazards and 
dangers of daily living without care or assistance on a 
regular basis.  

After consideration of all the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable and the claim for special monthly compensation 
based on the need for the aid and attendance of another 
person must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a higher rate of special monthly compensation 
based on the need for the aid and attendance of another 
person is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


